



SUBSIDIARY GUARANTY

New York, New York

July 7 , 2005

FOR VALUE RECEIVED, and in consideration of note purchases from, or credit
otherwise extended or to be extended by Laurus Master Fund, Ltd. (“Laurus”) to
or for the account of 360 Global Wine Company, a Nevada corporation (the
“Parent”) and 360 Viansa LLC, a Nevada limited liability company (“Viansa” and
together with the Parent, the “Companies” and each, a “Company”) from time to
time and at any time and for other good and valuable consideration and to induce
Laurus, in its discretion, to purchase such notes or make other extensions of
credit and to make or grant such renewals, extensions, releases of collateral or
relinquishments of legal rights as Laurus may deem advisable, each of the
undersigned (and each of them if more than one, the liability under this
Guaranty being joint and several) (jointly and severally referred to as
“Guarantors” or “the undersigned”) unconditionally guaranties to Laurus, its
successors, endorsees and assigns the prompt payment when due (whether by
acceleration or otherwise) of all present and future obligations and liabilities
of any and all kinds of each Company to Laurus and of all instruments of any
nature evidencing or relating to any such obligations and liabilities upon which
such Company or one or more parties and such Company is or may become liable to
Laurus, whether incurred by such Company as maker, endorser, drawer, acceptor,
guarantors, accommodation party or otherwise, and whether due or to become due,
secured or unsecured, absolute or contingent, joint or several, and however or
whenever acquired by Laurus, whether arising under, out of, or in connection
with (i) that certain Security and Purchase Agreement dated as of the date
hereof by and among the Parent, the other Companies named therein and Laurus
(the “Security Agreement”) and (ii) each Ancillary Agreement referred to in the
Security Agreement (the Security Agreement and each Ancillary Agreement, as each
may be amended, modified, restated and/or supplemented from time to time, are
collectively referred to herein as the “Documents”), or any documents,
instruments or agreements relating to or executed in connection with the
Documents or any documents, instruments or agreements referred to therein or
otherwise, or any other obligations or liabilities of such Company to Laurus,
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (all of
which are herein collectively referred to as the “Obligations”), and
irrespective of the genuineness, validity, regularity or enforceability of such
Obligations, or of any instrument evidencing any of the Obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of the
Obligations in any case commenced by or against any Company under Title 11,
United States Code, including, without limitation, obligations or indebtedness
of any Company for post-petition interest, fees, costs and charges that would
have accrued or been added to the Obligations but for the commencement of such
case.  Terms not otherwise defined herein shall have the meaning assigned such
terms in the Security Agreement.  In furtherance of the foregoing, the
undersigned hereby agrees as follows:

1.

No Impairment.  Laurus may at any time and from time to time, either before or
after the maturity thereof, without notice to or further consent of the
undersigned, extend the time of payment of, exchange or surrender any collateral
for, renew or extend any of the



.




06/27/2005

 










--------------------------------------------------------------------------------



Obligations or increase or decrease the interest rate thereon, or any other
agreement with any Company or with any other party to or person liable on any of
the Obligations, or interested therein, for the extension, renewal, payment,
compromise, discharge or release thereof, in whole or in part, or for any
modification of the terms thereof or of any agreement between Laurus and any
Company or any such other party or person, or make any election of rights Laurus
may deem desirable under the United States Bankruptcy Code, as amended, or any
other federal or state bankruptcy, reorganization, moratorium or insolvency law
relating to or affecting the enforcement of creditors’ rights generally (any of
the foregoing, an “Insolvency Law”) without in any way impairing or affecting
this Guaranty.  This Guaranty shall be effective regardless of the subsequent
incorporation, merger or consolidation of any Company, or any change in the
composition, nature, personnel or location of any Company and shall extend to
any successor entity to each Company, including a debtor in possession or the
like under any Insolvency Law.

2.

Guaranty Absolute.  Subject to Section 5(c) hereof, each of the undersigned
jointly and severally guarantees that the Obligations will be paid strictly in
accordance with the terms of the Documents and/or any other document, instrument
or agreement creating or evidencing the Obligations, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Company with respect thereto.  Guarantors
hereby knowingly accept the full range of risk encompassed within a contract of
“continuing guaranty” which risk includes the possibility that a Company will
contract additional obligations and liabilities for which Guarantors may be
liable hereunder after such Company’s financial condition or ability to pay its
lawful debts when they fall due has deteriorated, whether or not such Company
has properly authorized incurring such additional obligations and liabilities.
 The undersigned acknowledge that (i) no oral representations, including any
representations to extend credit or provide other financial accommodations to
any Company, have been made by Laurus to induce the undersigned to enter into
this Guaranty and (ii) any extension of credit to any Company shall be governed
solely by the provisions of the Documents.  The liability of each of the
undersigned under this Guaranty shall be absolute and unconditional, in
accordance with its terms, and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation: (a) any waiver, indulgence, renewal, extension, amendment or
modification of or addition, consent or supplement to or deletion from or any
other action or inaction under or in respect of the Documents or any other
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof, (b) any lack of validity or enforceability of any
Document or other documents, instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof, (c) any furnishing of
any additional security to Laurus or its assignees or any acceptance thereof or
any release of any security by Laurus or its assignees, (d) any limitation on
any party’s liability or obligation under the Documents or any other documents,
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof or any invalidity or unenforceability, in whole or in
part, of any such document, instrument or agreement or any term thereof, (e) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to any Company, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding, whether or not the undersigned shall have notice or
knowledge of any of the foregoing, (f) any exchange, release or nonperfection of
any collateral, or any release, or amendment or waiver of or consent to
departure from any



.




06/27/2005

2










--------------------------------------------------------------------------------



guaranty or security, for all or any of the Obligations or (g) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, the undersigned.  Any amounts due from the undersigned to Laurus
shall bear interest until such amounts are paid in full at the highest rate then
applicable to the Obligations.  Obligations include post-petition interest
whether or not allowed or allowable.

3.

Waivers.

(a)

This Guaranty is a guaranty of payment and not of collection.  Laurus shall be
under no obligation to institute suit, exercise rights or remedies or take any
other action against any Company or any other person or entity liable with
respect to any of the Obligations or resort to any collateral security held by
it to secure any of the Obligations as a condition precedent to the undersigned
being obligated to perform as agreed herein and each of the Guarantors hereby
waives any and all rights which it may have by statute or otherwise which would
require Laurus to do any of the foregoing.  Each of the Guarantors further
consents and agrees that Laurus shall be under no obligation to marshal any
assets in favor of Guarantors, or against or in payment of any or all of the
Obligations.  Each of the undersigned hereby waives all suretyship defenses and
any rights to interpose any defense, counterclaim or offset of any nature and
description which the undersigned may have or which may exist between and among
Laurus, any Company and/or the undersigned with respect to the undersigned’s
obligations under this Guaranty, or which any Company may assert on the
underlying debt, including but not limited to failure of consideration, breach
of warranty, fraud, payment (other than cash payment in full of the
Obligations), statute of frauds, bankruptcy, infancy, statute of limitations,
accord and satisfaction, and usury.  

(b)

Each of the undersigned further waives (i) notice of the acceptance of this
Guaranty, of the extensions of credit, and of all notices and demands of any
kind to which the undersigned may be entitled, including, without limitation,
notice of adverse change in any Company’s financial condition or of any other
fact which might materially increase the risk of the undersigned and (ii)
presentment to or demand of payment from anyone whomsoever liable upon any of
the Obligations, protest, notices of presentment, non-payment or protest and
notice of any sale of collateral security or any default of any sort.

(c)

Notwithstanding any payment or payments made by the undersigned hereunder, or
any setoff or application of funds of the undersigned by Laurus, the undersigned
shall not be entitled to be subrogated to any of the rights of Laurus against
any Company or against any collateral or guarantee or right of offset held by
Laurus for the payment of the Obligations, nor shall the undersigned seek or be
entitled to seek any contribution or reimbursement from any Company in respect
of payments made by the undersigned hereunder, until all amounts owing to Laurus
by each Company on account of the Obligations are indefeasibly paid in full and
Laurus’ obligation to extend credit pursuant to the Documents has been
irrevocably terminated.  If, notwithstanding the foregoing, any amount shall be
paid to the undersigned on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full and Laurus’ obligation
to extend credit pursuant to the Documents shall not have been terminated,



.




06/27/2005

3










--------------------------------------------------------------------------------



such amount shall be held by the undersigned in trust for Laurus, segregated
from other funds of the undersigned, and shall forthwith upon, and in any event
within two (2) business days of, receipt by the undersigned, be turned over to
Laurus in the exact form received by the undersigned (duly endorsed by the
undersigned to Laurus, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as Laurus may determine, subject to
the provisions of the Documents.  Any and all present and future obligations and
liabilities of each Company to any of the undersigned are hereby waived and
postponed in favor of, and subordinated to the full payment and performance of,
all Obligations of each Company to Laurus.

(d)

Each of the undersigned consents and agrees that, without notice to or by the
undersigned and without affecting or impairing in any way the obligations or
liability of the undersigned hereunder, Laurus may, from time to time, exercise
any right or remedy it may have with respect to any or all of the Obligations or
any property securing any or all of the Obligations or any guaranty thereof,
including without limitation, judicial foreclosure, nonjudicial foreclosure,
exercise of a power of sale, and taking a deed, assignment or transfer in lieu
of foreclosure as to any such property, and the undersigned each expressly
waives any defense based upon the exercise of any such right or remedy,
notwithstanding the effect thereof upon any of the undersigneds’ rights,
including without limitation, any destruction of the undersigned’s right of
subrogation against any Company and any destruction of Guarantor's right of
contribution or other right against any other guarantor of any or all of the
Obligations or against any other person, whether by operation of Sections 580a,
580d or 726 of the California Code of Civil Procedure, or any comparable
provisions of the laws of any other jurisdiction, or any other statutes or rules
of law now or hereafter in effect, or otherwise.  Pursuant to Section 2856 of
the California Civil Code, each of the undersigned waives all rights and
defenses that it may have because the Obligations are secured by real property.
 This means, among other things:  (a) Laurus may collect from any of the
undersigned without first foreclosing on any real or personal property
collateral pledged by any Company or any other guarantor; and (b) if Laurus
forecloses on any real property collateral pledged by any Company or any other
guarantor:  (i) the amount of the Obligations may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price; and (ii) Laurus may collect from
any of the undersigned even if Laurus, by foreclosing on such real property
collateral, has destroyed any right any of the undersigned may have to collect
from any Company or such other guarantor.  This is an unconditional and
irrevocable waiver of any rights and defenses the undersigned may have because
the Obligations are secured by real property.  These rights and defenses
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d, or 726 of the California Code of Civil Procedure.




4.

Security.  All sums at any time to the credit of the undersigned and any
property of the undersigned in Laurus’ possession or in the possession of any
bank, financial institution or other entity that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, Laurus (each such entity, an “Affiliate”) shall be



.




06/27/2005

4










--------------------------------------------------------------------------------



deemed held by Laurus or such Affiliate, as the case may be, as security for any
and all of the undersigned’s obligations and liabilities to Laurus and to any
Affiliate of Laurus, no matter how or when arising and whether under this or any
other instrument, agreement or otherwise.  

5.

Representations and Warranties.  Each of the undersigned hereby jointly and
severally represents and warrants (all of which representations and warranties
shall survive until all Obligations are indefeasibly satisfied in full and the
Documents have been irrevocably terminated), that:

(a)

Corporate Status.  It is a corporation, partnership or limited liability
company, as the case may be, duly formed, validly existing and in good standing
under the laws of its jurisdiction of formation indicated on the signature page
hereof and has full power, authority and legal right to own its property and
assets and to transact the business in which it is engaged.

(b)

Authority and Execution.  It has full power, authority and legal right to
execute and deliver, and to perform its obligations under, this Guaranty and has
taken all necessary corporate, partnership or limited liability company, as the
case may be, action to authorize the execution, delivery and performance of this
Guaranty.

(c)

Legal, Valid and Binding Character.  This Guaranty constitutes its legal, valid
and binding obligation enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor’s rights and general principles of equity that restrict
the availability of equitable or legal remedies.

(d)

Violations.  The execution, delivery and performance of this Guaranty will not
violate any requirement of law applicable to it or any contract, agreement or
instrument to which it is a party or by which it or any of its property is bound
or result in the creation or imposition of any mortgage, lien or other
encumbrance other than in favor of Laurus on any of its property or assets
pursuant to the provisions of any of the foregoing, which, in any of the
foregoing cases, could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

(e)

Consents or Approvals.  No consent of any other person or entity (including,
without limitation, any creditor of the undersigned) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(f)

Litigation.  Except as set forth on Schedule 5(f), no litigation, arbitration,
investigation or administrative proceeding of or before any court, arbitrator or
governmental authority, bureau or agency is currently pending or, to the best of
its knowledge, threatened (i) with respect to this Guaranty or any of the
transactions



.




06/27/2005

5










--------------------------------------------------------------------------------



contemplated by this Guaranty or (ii) against or affecting it, or any of its
property or assets, which, in each of the foregoing cases, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

(g)

Financial Benefit.  It has derived or expects to derive a financial or other
advantage from each and every loan, advance or extension of credit made under
the Documents or other Obligation incurred by the Companies to Laurus.

(h)

Solvency.  As of the date of this Guaranty, (a) the fair saleable value of its
assets exceeds its liabilities and (b) it is meeting its current liabilities as
they mature.

6.

Acceleration.

(a)

If any breach of any covenant or condition or other event of default shall occur
and be continuing under any agreement made by any Company or any of the
undersigned to Laurus, or either any Company or any of the undersigned should at
any time become insolvent, or make a general assignment, or if a proceeding in
or under any Insolvency Law shall be filed or commenced by, or in respect of,
any of the undersigned, or if a notice of any lien, levy, or assessment is filed
of record with respect to any assets of any of the undersigned by the United
States of America or any department, agency, or instrumentality thereof, or if
any taxes or debts owing at any time or times hereafter to any one of them
becomes a lien or encumbrance upon any assets of the undersigned in Laurus’
possession, or otherwise, any and all Obligations shall for purposes hereof, at
Laurus’ option, be deemed due and payable without notice notwithstanding that
any such Obligation is not then due and payable by the Companies.

(b)

Each of the undersigned will promptly notify Laurus of any default by such
undersigned in its respective performance or observance of any term or condition
of any agreement to which the undersigned is a party if the effect of such
default is to cause, or permit the holder of any obligation under such agreement
to cause, such obligation to become due prior to its stated maturity and, if
such an event occurs, Laurus shall have the right to accelerate such
undersigned’s obligations hereunder.

7.

Payments from Guarantors.  Laurus, in its sole and absolute discretion, with or
without notice to the undersigned, may apply on account of the Obligations any
payment from the undersigned or any other guarantors, or amounts realized from
any security for the Obligations, or may deposit any and all such amounts
realized in a non-interest bearing cash collateral deposit account to be
maintained as security for the Obligations.

8.

Costs.  The undersigned shall pay on demand, all costs, fees and expenses
(including expenses for legal services of every kind) relating or incidental to
the enforcement or protection of the rights of Laurus hereunder or under any of
the Obligations.

9.

No Termination.  This is a continuing irrevocable guaranty and shall remain in
full force and effect and be binding upon the undersigned, and each of the
undersigned’s successors and assigns, until all of the Obligations have been
indefeasibly paid in full and Laurus’ obligation to extend credit pursuant to
the Documents has been irrevocably terminated.  



.




06/27/2005

6










--------------------------------------------------------------------------------



If any of the present or future Obligations are guarantied by persons,
partnerships, corporations or other entities in addition to the undersigned, the
death, release or discharge in whole or in part or the bankruptcy, merger,
consolidation, incorporation, liquidation or dissolution of one or more of them
shall not discharge or affect the liabilities of any undersigned under this
Guaranty.

10.

Recapture.  Anything in this Guaranty to the contrary notwithstanding, if Laurus
receives any payment or payments on account of the liabilities guaranteed
hereby, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, or any other party under any
Insolvency Law, common law or equitable doctrine, then to the extent of any sum
not finally retained by Laurus, the undersigned’s obligations to Laurus shall be
reinstated and this Guaranty shall remain in full force and effect (or be
reinstated) until payment shall have been made to Laurus, which payment shall be
due on demand.

11.

Books and Records.  The books and records of Laurus showing the account between
Laurus and each Company shall be admissible in evidence in any action or
proceeding, shall be binding upon the undersigned for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof.

12.

No Waiver.  No failure on the part of Laurus to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Laurus of any right, remedy
or power hereunder preclude any other or future exercise of any other legal
right, remedy or power.  Each and every right, remedy and power hereby granted
to Laurus or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by Laurus at any time and from time
to time.

13.

Waiver of Jury Trial.  EACH OF THE UNDERSIGNED DESIRES THAT ITS DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH
OF THE UNDERSIGNED HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,
TORT, OR OTHERWISE BETWEEN LAURUS, AND/OR ANY OF THE UNDERSIGNED ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THIS GUARANTY, ANY DOCUMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO.  

14.

Governing Law; Jurisdiction.  THIS GUARANTY CANNOT BE CHANGED OR TERMINATED
ORALLY, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  EACH OF THE
UNDERSIGNED HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY OF THE UNDERSIGNED, ON
THE ONE HAND, AND LAURUS, ON THE OTHER HAND, PERTAINING TO THIS GUARANTY OR ANY
OF THE DOCUMENTS OR



.




06/27/2005

7










--------------------------------------------------------------------------------



TO ANY MATTER ARISING OUT OF OR RELATED TO THIS GUARANTY OR ANY OF THE
DOCUMENTS; PROVIDED, THAT EACH OF THE UNDERSIGNED ACKNOWLEDGES THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY
OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS
GUARANTY SHALL BE DEEMED OR OPERATE TO PRECLUDE LAURUS FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS,
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LAURUS.  EACH OF THE
UNDERSIGNED EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH UNDERSIGNED HEREBY
WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS.  EACH OF THE UNDERSIGNED HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
UNDERSIGNED IN ACCORDANCE WITH SECTION 18 AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF SUCH UNDERSIGNED’S ACTUAL RECEIPT THEREOF
OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

15.

Understanding With Respect to Waivers and Consents.  Each Guarantor warrants and
agrees that each of the waivers and consents set forth in this Guaranty is made
voluntarily and unconditionally after consultation with outside legal counsel
and with full knowledge of its significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which such Guarantor
otherwise may have against any Company, Laurus or any other person or entity or
against any collateral.  If, notwithstanding the intent of the parties that the
terms of this Guaranty shall control in any and all circumstances, any such
waivers or consents are determined to be unenforceable under applicable law,
such waivers and consents shall be effective to the maximum extent permitted by
law.

16.

Severability.  To the extent permitted by applicable law, any provision of this
Guaranty which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

17.

Amendments, Waivers.  No amendment or waiver of any provision of this Guaranty
nor consent to any departure by the undersigned therefrom shall in any event be
effective unless the same shall be in writing executed by each of the
undersigned directly affected by such amendment and/or waiver and Laurus.

18.

Notice.  All notices, requests and demands to or upon the undersigned, shall be
in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand,



.




06/27/2005

8










--------------------------------------------------------------------------------



(b) three (3) days after being sent, postage prepaid, if by registered or
certified mail, (c) when confirmed electronically, if by facsimile, or (d) when
delivered, if by a recognized overnight delivery service in each event, to the
numbers and/or address set forth beneath the signature of the undersigned.

19.

Successors.  Laurus may, from time to time, without notice to the undersigned,
sell, assign, transfer or otherwise dispose of all or any part of the
Obligations and/or rights under this Guaranty.  Without limiting the generality
of the foregoing, Laurus may assign, or grant participations to, one or more
banks, financial institutions or other entities all or any part of any of the
Obligations.  In each such event, Laurus, its Affiliates and each and every
immediate and successive purchaser, assignee, transferee or holder of all or any
part of the Obligations shall have the right to enforce this Guaranty, by legal
action or otherwise, for its own benefit as fully as if such purchaser,
assignee, transferee or holder were herein by name specifically given such
right.  Laurus shall have an unimpaired right to enforce this Guaranty for its
benefit with respect to that portion of the Obligations which Laurus has not
disposed of, sold, assigned, or otherwise transferred.

20.

Joinder.  It is understood and agreed that any person or entity that desires to
become a Guarantor hereunder, or is required to execute a counterpart of this
Guaranty after the date hereof pursuant to the requirements of any Document,
shall become a Guarantor hereunder by (x) executing a joinder agreement in form
and substance satisfactory to Laurus, (y) delivering supplements to such
exhibits and annexes to such Documents as Laurus shall reasonably request and/or
as may be required by such joinder agreement and (z) taking all actions as
specified in this Guaranty as would have been taken by such such Guarantor had
it been an original party to this Guaranty, in each case with all documents
required above to be delivered to Laurus and with all documents and actions
required above to be taken to the reasonable satisfaction of Laurus.

21.

Release.  Nothing except indefeasible payment in full of the Obligations shall
release any of the undersigned from liability under this Guaranty.

22.

Remedies Not Exclusive.  The remedies conferred upon Laurus in this Guaranty are
intended to be in addition to, and not in limitation of any other remedy or
remedies available to Laurus under applicable law or otherwise.

23.

Limitation of Obligations under this Guaranty.  Each Guarantor and Laurus (by
its acceptance of the benefits of this Guaranty) hereby confirms that it is its
intention that this Guaranty not constitute a fraudulent transfer or conveyance
for purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act of
any similar Federal or state law.  To effectuate the foregoing intention, each
Guarantor and Laurus (by its acceptance of the benefits of this Guaranty) hereby
irrevocably agrees that the Obligations guaranteed by such Guarantor shall be
limited to such amount as will, after giving effect to such maximum amount and
all other (contingent or otherwise) liabilities of such Guarantor that are
relevant under such laws and after giving effect to any rights to contribution
pursuant to any agreement providing for an equitable contribution among such
Guarantor and the other Guarantors (including this Guaranty), result in the
Obligations of such Guarantor under this Guaranty in respect of such maximum
amount not constituting a fraudulent transfer or conveyance.  



.




06/27/2005

9










--------------------------------------------------------------------------------



[REMAINDER OF THIS PAGE IS BLANK.
SIGNATURE PAGE IMMEDIATELY FOLLOWS]



.




06/27/2005

10










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned as of the
date and year here above written.

KFWBA ACQUISITION CORPORATION

By:


Name: Joel Shapiro
Title:  Chief Executive Officer



Address: 1 Kirkland Ranch Rd, Napa, CA 94558

Telephone: 707-254-9100
Facsimile:707-254-7258
State of Formation: Delaware

DOMINION WINES, LTD.

By:


Name: Joel Shapiro
Title:  Chief Executive Officer

Address: 1 Kirkland Ranch Rd, Napa, CA 94558
Telephone: 707-254-9100
Facsimile:707-254-7258
State of Formation: Australia




KNIGHTSBRIDGE TORRIQUE                               

By:


Name: Joel Shapiro
Title:  Chief Executive Officer



Address: 1 Kirkland Ranch Rd, Napa, CA 94558
Telephone: 707-254-9100
Facsimile:707-254-7258
State of Formation: Spain









































.




06/27/2005

11








